Citation Nr: 1455019	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depression, failed neck syndrome with degenerative joint disease and right C-5 radiculopathy, acromioclavicular sprain of the right shoulder with Mumford procedures, right knee chondromalacia and left knee chondromalacia.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran served on active duty from January 1975 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was later transferred to the Montgomery, Alabama RO.  

In December 2013, the Veteran was provided a videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.  Although the record was held open for 60 days at the Veteran's request for the submission of additional evidence, no evidence was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination to address his sleep apnea in December 2010.  The examination report notes that the Veteran brought with him records showing diagnosis of sleep apnea since 2007.  The examiner noted that the service records showed that the Veteran received a Physical Evaluation Board for failed neck syndrome and major depression, with difficulty sleeping in service due to chronic neck and back pain, as well as sleep disturbance related to major depression.  Nevertheless, the examiner noted that sleep apnea was not assessed in service.  
The December 2010 examiner rendered a negative etiological opinion, stating that obstructive sleep apnea was not related to the military, having been diagnosed several years after his discharge.  The examiner noted that the Veteran's service medical records were negative for any sleep apnea symptoms, and that his in-service sleeping problems were related to chronic neck pain and surgeries, as well as major depression.  

As noted above, the Veteran testified in December 2013.  At the hearing, he emphasized that prior to his in-service injuries and related depression, that he was healthy and fit.  He related that he felt his service-connected disabilities had resulted in deconditioning and obesity that caused sleep apnea.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The December 2010 opinion is insufficient to decide the claim.  The opinion addresses whether the Veteran directly incurred sleep apnea in service.  Also at issue is whether service-connected disabilities have either caused or aggravated sleep apnea.  The opinion does not address this question, and thus must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, return the claims file to the examiner who conducted the November 2010 VA sleep apnea examination of the Veteran for an addendum.  If this VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion. After a review of the claims file, the author of the examiner must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached: 

a)  Is it at least as likely as not (a probability of 50 percent or greater) that sleep apnea, is due to or caused by service-connected major depression, failed neck syndrome with degenerative joint disease and right C-5 radiculopathy, acromioclavicular sprain of the right shoulder with Mumford procedures, right knee chondromalacia and/or left knee chondromalacia?

b)  Is it at least as likely as not (a probability of 50 percent or greater) that sleep apnea, is aggravated beyond the natural progress by the service-connected major depression, failed neck syndrome with degenerative joint disease and right C-5 radiculopathy, acromioclavicular sprain of the right shoulder with Mumford procedures, right knee chondromalacia and left knee chondromalacia?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities referenced above.

In rendering the opinion the examiner should consider the role obesity has played in the causation or aggravation of sleep apnea, if any, and particularly the extent his service-connected disabilities have limited his physical capacity.  

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal. If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



